Citation Nr: 9926916	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-34 090A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' October 1997 decision which 
denied entitlement to Department of Veterans Affairs (VA) 
benefits in that the appellant's spouse did not meet basic 
eligibility requirements.   


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The moving party claims her spouse had recognized service 
from October 1941 to April 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the VA Regional Office (RO) in Manila, 
Philippines.  


FINDINGS OF FACT

1.  In October 1997, the Board issued a decision in which it 
was concluded that the moving party did not meet the 
requirements for entitlement to receive VA death benefits.  

2.  The Board's decision of October 1997 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The Board's October 1997 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. Reg. 2134-2141 
(January 13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 
1999) (to be codified at 38 C.F.R. §§ 20.1400-20.1411).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1997, the Board issued a decision in which it was 
found that the evidence supported the conclusion that the 
appellant's spouse did not have valid military service in the 
Armed Forces of the United States and that, therefore, his 
widow, the appellant, did not meet the requirements for 
entitlement to receive VA death benefits.  Specifically, the 
appellant had alleged that her husband had valid military 
service with the 63rd Infantry Regiment, 6th Division (PA) in 
Cag. De Oro Philippines from October 1941 to April 1946 
resulting in her eligibility for VA death benefits.  At the 
time of the October 1997 determination, the Board noted that 
the service department had indicated on more than one 
occasion that the appellant's spouse had no recognized 
service as a recognized guerilla, nor was he a member of the 
Philippine Commonwealth Army inducted into the service of the 
Armed Forces of the United States.  The Board also pointed 
out that records to include Philippine Army service 
documents, a student registration record, a Philippine Old 
Age Pension Application, Immigration and Naturalization 
Services documents, private hospital reports or bills, a POW 
questionnaire, a Social Security Administration denial 
letter, affidavits, the appellant's marriage contract, birth 
certificates for her four children, a California benefits 
card, a copy of the appellant's spouse's death certificate, 
funeral bills or receipts or a photograph of the spouse's 
funeral, did not prove qualifying military service as none of 
the documents were issued by a United States service 
department and did not fit the other exceptions to 38 C.F.R. 
§ 3.203 (1998).  

The moving party sought reconsideration of the Board's 
October 1997 determination in December 1997.  It was argued 
that the Board erred when they determined that her husband 
had no recognized service in the Armed Forces of the United 
States.  

Reconsideration of the determination was denied in March 
1998.  At that time, the appellant was informed that the 
Board was engaged in promulgating regulations regarding 
revision of prior Board decisions on the grounds of CUE and 
had decided to defer determinations on all such requests 
until these regulations had been finalized.  In April 1999, 
the Board provided to the moving party a copy of the 
pertinent regulations regarding a request for CUE review of a 
Board decision.  She was advised to review the pertinent 
regulations and specifically confirm that she wished to 
proceed with CUE review.  In June 1999, the moving party 
confirmed that she was pursuing CUE review.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999) (to be codified at 38 C.F.R. §§ 20.1400-
1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(b)), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

In this case, the moving party has not demonstrated that the 
Board's October 1997 decision contains CUE.  As the Board 
noted, entitlement to VA benefits based on recognized 
guerilla service had not been met as a matter of law.  There 
simply was no demonstration that the appellant's spouse had 
recognized military service in the Armed Forces of the United 
States.  The moving party's contentions remain the same as 
when the claim was before the Board in October 1997; her 
arguments completely fail to raise a valid claim of CUE as 
they can not verify a period of service.  As stated by the 
Court, for CUE to exist:


(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
October 1997 decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.  




ORDER

The motion for revision of the October 1997 Board decision on 
the grounds of CUE is denied.  



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


